—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered November 22, 2000, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
In satisfaction of a six-count indictment, defendant pleaded guilty to assault in the second degree. Defendant was sentenced, as a second felony offender, in accordance with the plea *474agreement to a determinate prison term of five years. Defense counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The record establishes that defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.